UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-6904



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


STACY LYNN ARENA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:95-cr-00026-JAM-3)


Submitted:   July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacy Lynn Arena, Appellant Pro Se.    Charles Philip Rosenberg,
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stacy Lynn Arena appeals the district court’s order

denying her motion for modification of sentence, 18 U.S.C.A.

§ 3582(c)(2) (West 2000 & Supp. 2008).   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.    United States v. Arena, No.

4:95-cr-00026-JAM-3 (E.D. Va. filed Apr. 25, 2008 and entered

Apr. 28, 2008).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -